Citation Nr: 1425676	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-02 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability (previously claimed as low back strain).

2.  Entitlement to service connection for postoperative metastatic breast cancer.

3.  Entitlement to service connection for claimed residuals of a hysterectomy.

4.  Entitlement to service connection for unspecified bilateral foot and ankle disabilities.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for left wrist DeQuervain's tenosynovitis (claimed as carpal tunnel syndrome (CTS)).

7.  Entitlement to service connection for a neck injury.

8.  Entitlement to service connection for bilateral shoulder disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1979 and from February 1980 to February 1993, when she retired.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In her February 2011 substantive appeal, the Veteran requested a Travel Board hearing.  In September 2011 she withdrew her request for a hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  An unappealed January 1994 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability; the Veteran did not appeal that decision and it became final.

2.  Evidence received since the January 1994 rating decision does not tend to show that any low back disability is related to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

3.  Breast cancer was not incurred in service, or in the first post-service year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.

4.  Fibroids were not manifested during service; there is no postservice diagnosis of fibroids; the Veteran is status post hysterectomy with no residuals.

5.  The preponderance of the evidence is against a finding that the Veteran's unspecified bilateral foot and ankle disabilities are causally related to, or aggravated by, an event, injury, or disease in service.

6.  Hypertension was not manifested in service or in the first postservice year and is not shown to be related to the Veteran's service.  

7.  Left wrist DeQuervain's tenosynovitis (claimed as CTS) was not manifested in service, and the Veteran's current claimed CTS is not shown to be related to her service.

8.  A neck injury was not manifested in service, and the Veteran's current cervical spine disorder is not shown to be related to her service.

9.  There was no evidence of a bilateral shoulder disability in service and there is no current diagnosis of a bilateral shoulder disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of entitlement to service connection for low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for postoperative metastatic breast cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2013).

3.  Service connection for claimed residuals of a hysterectomy is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Service connection for unspecified bilateral foot and ankle disabilities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  Service connection for left wrist DeQuervain's tenosynovitis (claimed as CTS) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

7.  Service connection for a neck injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

8.  Service connection for bilateral shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication in a January 2008 notice letter that provided notice in accordance with Kent, described the types of information and evidence that the Veteran needed to submit to substantiate her claims for service connection.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The notice letter also advised regarding the elements of degree of disability and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent service treatment records and post-service treatment records have been secured.  The Veteran has been afforded VA gynecological, feet and neurological examinations.  Regarding the claims of entitlement to service connection for postoperative metastatic breast cancer, hypertension, left wrist DeQuervain's tenosynovitis (claimed as CTS), a neck injury, and bilateral shoulder disability, the Board acknowledges that the Veteran has not been accorded VA examinations pertinent to these claims.  With respect to the claims an examination for the purpose of obtaining a nexus opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no medical evidence that breast cancer, hypertension, CTS, a neck injury or bilateral shoulder disability emanates from service.  Consequently, the Veteran has not presented evidence indicating a nexus between any such conditions and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  


Legal Criteria, Factual Background, and Analysis

Petition to Reopen

The Veteran was previously denied service connection for chronic low back strain (claimed as low back pain) by rating decision dated in January 1994, based essentially on findings that the service records were negative for any back injury and no back pathology was shown by the evidence of record.  The Veteran did not appeal that decision and it became final.  

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service treatment records are void of any complaints, treatment, or diagnosis of low back injury.  On November 1992 retirement (separation) examination, the Veteran's spine was normal on clinical evaluation.  On her retirement medical history report, she noted she had not had recurrent back pain.

On August 1993 VA general medical examination (within one year of service separation), the Veteran reported low back pain for the past 10 years that was worse with sitting-up straight and with bending and lifting.  On examination of the musculoskeletal system, there was no tenderness of the lumbar spine.  X-rays of the lumbosacral spine revealed no significant pathological findings.  The diagnosis was low back pain without x-ray evidence of degenerative arthritis.

Based on the service treatment records, 1992 separation medical examination and history reports, and 1993 VA general medical examination, which were of record at the time of the January 1994 rating decision, service connection for chronic low back strain was not warranted and the Veteran's claim was denied.  

Evidence received since the January 1994 rating decision consists of an October 1994 VA Persian Gulf history and physical examination report wherein the Veteran's primary complaints were a cough and headaches.  Examination of the back revealed she had good range of motion without deformity.  There was no noticeable lordosis or scoliosis.  There was no palpable spinal tenderness or CVA tenderness.  The impression was that she was healthy.  Also associated with the claims file since the January rating decision are VA treatment records (in Virtual VA) that show the Veteran had received occasional treatment for complaints of low back pain, with no reported trauma or injury to the low back.  VA outpatient treatment reports, dated May 2001 and October 2003, noting that her back pain was stable, have been associated with the claims file since the January 1994 final denial.  

In her August 2008 informal claim for service connection for low back pain, the Veteran noted that she injured her back in service while on a training exercise.  She further noted that she sustained a fracture and damage from trauma to her back along with degenerative disks in the back.  

Because service connection for a back disability was denied in January 1994 based on findings that the service records were negative for treatment, diagnosis or findings of a back disorder; also, lumbosacral degenerative disc disease was not shown on x-rays in 1993 (VA examination), for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has a low back disability that is related to service.

While VA treatment records added to the record since the January 1994 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic low back disability was incurred in or caused by service; records showing that the Veteran had received diagnoses of, and treatment for, various low back disabilities do not tend to show that any chronic low back disability may be related to service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  

The Veteran's own assertions are not competent evidence to establish that a chronic low back disability is or may be related to service.  While she may be capable of observing that she has or has had low back symptoms, whether such symptoms constitute or reflect a specific diagnosis related to service is a complex medical question requiring medical expertise.  Such a question is incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have had any medical training, and does not cite to supporting medical opinion or treatise evidence. 

In summary, no additional competent evidence received since the final January 1994 rating decision is new evidence that tends to prove that a chronic low back disability is related to the Veteran's service.  Therefore, the additional evidence received since January 1994 does not address the unestablished fact necessary to substantiate the claim of service connection for a low back disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Some chronic diseases (to include malignant tumors and hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for malignant tumors and hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Postoperative Metastatic Breast Cancer

The Veteran contends that she has breast cancer related to her military service.  Specifically, she asserts that "Due to me being deployed to the Gulf-War, the chemical gas or other agents is the direct link to my cancer, which is considered service-related."  

Service treatment records are void of treatment for, or a diagnosis of, tumors, growths, cysts or cancer of the breast.  A December 1992 mammogram shows moderately dense parenchyma without mammographic findings suggestive of malignancy.  It was noted on the separation examination that the Veteran had a normal mammogram in December 1992.

A February 2001 (8 years following separation from service) mammogram showed two closely related large cysts in the right breast.  In a July 2001 VA women's clinic evaluation, the assessment was persistent breast masses identified as cysts on ultrasound but now non tender and new mass palpable now that larger masses have decreased in size.  A June 2003 VA women's health clinic Mammogram Results Letter to the Veteran noted, "Your mammogram results indicate no suspicion of breast cancer."  The Veteran had a mammogram in June 2005 and in an August 2005 letter she was again informed that the results showed no suspicion of breast cancer.  In a November 2005 VA women's health clinic report, the Veteran reported a lump in the right breast that started one month prior.  The diagnosis was right breast mass.  A May 2007 VA women's health clinic notes shows she was post right breast mastectomy performed in March 2006 for invasive lobular carcinoma.  The assessment was metastatic breast cancer in remission.  An April 2008 VA GYN clinic report, notes the Veteran with lobular breast cancer stage IV with positive nodes, just over one year out from mastectomy, chemotherapy and radiation.  The left breast was without mass, secretions, retraction or dimpling.  There were no enlarged nodes in the left axilla.  

On June 2009 VA GYN examination, the Veteran reported that a lump was discovered in November 2005 on mammogram and biopsy revealed lobular breast cancer.  A radical right mastectomy was done and 15 lymph nodes were removed.  She underwent 28 days of radiation and 1 year of chemotherapy.  She stated that she did not know if she had breast cancer in the service.  The diagnosis was metastatic breast cancer.  The examiner opined that metastatic breast cancer did not begin in service and was not caused by or a result of service.  The rationale for the opinion was that the last mammogram at discharge did not show malignancy; and her breast cancer presented after discharge.  

A December 2011 VA primary care outpatient report shows right breast cancer recurrence.  

The evidence shows that the Veteran is postoperative metastatic breast cancer.  Her service treatment records do not report any complaints, findings, diagnosis, or treatment for tumors, growths, cysts or cancer of the breast, and the 1992 separation examination reports a normal mammogram.  

The first evidence of record documenting a right breast mass is noted in a postservice November 2005 VA treatment record; at that time the Veteran reported a lump in the right breast one month prior.  She was subsequently diagnosed with lobular breast cancer.  Such diagnosis was rendered approximately 12 years after her separation from service.  It has not been shown that tumors, growths, cysts or cancer of the breast was first manifested in service.  Therefore, service connection for postoperative metastatic breast cancer on the basis that breast cancer became manifest in service and persisted is not warranted; nor does the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 apply in this instance.

Furthermore, there is no competent evidence in the record to suggest that the Veteran's current postoperative metastatic breast cancer is related to her service.  The June 2009 VA examiner clearly reported that the Veteran's metastatic breast cancer did not begin in service and was not caused by or a result of service.  The Board finds the VA examiner's opinion to be probative in this matter.  Her opinion is based on review of the evidentiary record and it reflects familiarity with the factual evidence and is accompanied by an explanation of rationale.  Moreover, there is no medical opinion to the contrary.  As tumors, growths, cysts or cancer of the breast were not shown in service, and the record contains no suggestion of a causal link between the Veteran's breast cancer and active service, the Board finds that service connection for postoperative metastatic breast cancer is not warranted.

The Board has also considered the Veteran's contention that a relationship exists between her breast cancer and her service.  However, she is not competent to offer an opinion as to the etiology of her breast cancer as she does not have the requisite medical expertise.  She is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Furthermore, the question of the etiology of breast cancer is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on this matter.  She has not submitted a competent medical statement relating her postoperative metastatic breast cancer to her military service.  To the extent that the Veteran may allege a causal relationship, as noted, such statements are beyond her competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d 1372.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for postoperative metastatic breast cancer; the appeal in this matter must be denied.  

Hysterectomy

The Veteran claims service connection for "fibroid hysterectomy."  She asserts that problems with her [fibroid] condition was recorded throughout her tour of service and was later diagnosed as endometriosis.  She stated that "Due to the misdiagnosis of fibroid tumor, I had to have surgery for a partial hysterectomy."

The Veteran's service treatment records show she was evaluated for uterine fibroids in 1984, but it was never confirmed that she had uterine fibroids.  An August 1984 pelvic ultrasound revealed a slightly enlarged uterus (8 weeks size) and questionable/possible fundal fibroid.  In September 1989 the Veteran complained of pelvic pressure.  A history of questionable fibroids was noted.  The assessment was rule out fibroids.  The November 1992 separation examination reports normal clinical finding for the pelvic.  On her report of medical history, she noted she had not been treated for a female disorder nor had a change in her menstrual pattern.

On August 1993 VA gynecological examination, the Veteran reported that she was told in 1984 that she had uterine fibroids.  According to the Veteran, this was based on a pelvic examination.  She further reported that she had a history of regular menstrual cycles but her periods were heavy with a lot of clots.  On examination, the uterus was anterior, normal size, symmetrical and adnexal examination was clear.  The diagnosis was normal GYN examination and history of menorrhagia.  Notably, fibroids were not diagnosed.  On October 1994 VA Persian Gulf history and physical examination, the Veteran reported that she did not have any adult illnesses for which she was being treated.  Gynecological (GYN) examination revealed she had an atypical PAP [Papanicolaou].  Her last menses was October 2, 1994.  She reported having had one pregnancy with one live birth, no abortions or miscarriages.  The impression was that she was healthy.  Here again, fibroids were not diagnosed.

Postservice, on July 2001, April 2003, and May 2007 VA treatment records, the Veteran reported a history of a total vaginal hysterectomy (ovaries intact) for fibroids in 1997.  Vaginal examination in April 2003 confirmed there were no masses.  The assessment was annual GYN examination perimenopausal post total abdominal hysterectomy.  The May 2007 assessments were annual GYN examination, status post hysterectomy, menopause with severe vasomotor symptoms and atrophic vaginitis.  

On June 2009 VA gynecological examination, the Veteran reported that she had continued bleeding after a miscarriage in service and was found to have uterus fibroids in 1990.  She also reported having a hysterectomy in 1997.  The diagnosis was status post hysterectomy with no residuals.  The examiner opined that fibroids did not begin in service and were not caused by or a result of service.  The examiner noted that the Veteran's hysterectomy was after service and the reason for the hysterectomy is not clearly stated.  There were no fibroids of the uterus or any uterine problems found in military records.  

Although Veteran asserts that she had a hysterectomy in 1997 due to fibroids that were first shown in service, there is no objective evidence that she had fibroids in service.  Her report during the August 1993 VA examination that in 1984, based on a pelvic examination, she was told that she had uterine fibroids is inherently unreliable to constitute medical evidence.  Her account of what a physician told her is too attenuated to constitute competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In addition, her statement to the June 2009 VA examiner that she had continued bleeding after a miscarriage in service and was found to have uterus fibroids in 1990 is inconsistent with her statement in October 1994 (Persian Gulf examination) that She had one pregnancy with one live birth, and no abortions or miscarriages.  This inconsistency tends to detract from the credibility of the Veteran's lay statements regarding whether she had fibroids in service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).  
Furthermore the 2009 VA examiner noted that fibroids were not found in service.  There is also no postservice diagnosis of fibroids.  While it had been confirmed that the Veteran had a hysterectomy, the examiner found her to be status post hysterectomy with no residuals and the reason for the hysterectomy has not been linked to an incident in service.  Thus, the preponderance of the evidence is against the claim for service connection for a hysterectomy; there is no doubt to be resolved and service connection is not warranted.  38 U.S.C.A. § 5107(b). 

Unspecified Bilateral Feet and Ankle Disabilities

Regarding the claim for service connection for unspecified bilateral foot and ankle disabilities, service treatment records show the Veteran was operated on in service in March 1985 for an interosseous ganglion in the left fibular head, and had a postoperative foot drop secondary to a temporary peroneal nerve palsy.  In 1994 she was service-connected for postoperative left leg cystectomy with peroneal nerve neuropathy and foot drop.  

The Veteran essentially contends that aside from left foot and ankle symptoms associated with peroneal nerve damage and drop foot (for which she is already service connected), she is entitled to service connection for bilateral foot and ankle disabilities due to injury to her feet and ankles while performing her duties during active military service.  She also asserts that she has degenerative joint disease of the feet and ankles as a result of the physical training she performed while on active duty.

In an October 1982 in-service screening note, it was noted that the Veteran had a mass on her left anterior ankle.  The assessment was ganglion-like cyst.  In a July 1983 clinical record, the Veteran reported a history of inversion sprain of the left foot for 2 months, and she complained of left foot weakness.  An August 1983 podiatry treatment record shows the Veteran sustained an inversion sprain of the left foot 2 months prior and 3 months prior she twisted her ankle on some stairs.  An October 1988 orthopedic clinic health record notes she experienced mild residual weakness with recurrent inversion injuries to the left ankle (presumably secondary to mild residual weakness).  A March 1989 screening note noted the Veteran's complaint of a left ankle cyst.  The assessment was subtalar ganglion cyst.  The November 1992 separation examination report shows normal feet, lower extremities and other musculoskeletal on clinical evaluation.  In the separation history report, the Veteran reported that she had foot trouble and swollen or painful joints.

Postservice, on August 1993 VA general medical examination, she reported ganglion cysts of the left ankle.  The examiner noted that the Veteran has had a ganglion of her left ankle since 1986 that comes and goes, and which at times was sore, but otherwise caused no pain.  Examination at that time failed to reveal a left ankle ganglion cyst.  The diagnosis was ganglion of the left ankle, not found on examination.  The diagnosis also included peroneal nerve entrapment with peroneal palsy, tingling, left foot drop, left leg/foot pain, status postoperative.

On October 1994 VA Persian Gulf history and physical examination, the Veteran had full range of motion of all extremities without deformity and bilaterally equal strength.  The impression was that she was healthy.  On May 1996 VA neurological evaluation left ankle reflexes were good.  The left great toe and 2nd toe had a little bit decreased sensation compared to the right foot.  There was no specific diagnosis rendered regarding the feet and ankles.  

A March 2001 VA orthopedic surgery note reports the Veteran had sequelae of drop foot from surgery to the left lower leg; she requested in-shoe orthotic.  Examination revealed marked weakness of the left ankle.  The assessment was foot drop left ankle.

On September 2011 VA (fee basis) examination, the Veteran reported that she had been diagnosed with peroneal nerve damage, which affected her left foot, leg and ankle.  She stated she had left foot and ankle swelling, tingling, and a limp sensation, due to the nerve disease.  Examination of the feet did not reveal any signs of abnormal weight-bearing or breakdown, callosities or any unusual shoe wearing pattern.  The right foot revealed weakness.  There was no painful motion, edema, disturbed circulation of either foot.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  Her gait was within normal limits.  Examination of the ankles revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Examination of the ankles revealed no deformity.  Alignment of the Achilles tendon was normal on the right; the left was normal but only while non-weight-bearing.  The diagnosis was status post left leg cyst removal with scar and left peroneal nerve neuropathy.  The most likely peripheral nerve involved was peroneal.  The subjective factor was foot drop; the objective factor was weak left peroneal nerve.  

The evidence shows the Veteran does not have disability of the feet and ankles that can be differentiated from the left foot and ankle symptoms associated with the service-connected postoperative left leg cystectomy with peroneal nerve neuropathy and foot drop for which service connection has already been granted.  The record supports that the Veteran's inversion sprain of the left foot and left foot weakness, reported in service in 1983, were associated with her peroneal nerve condition and is not a separate foot disorder.  Even the Veteran, during the September 2011 VA (fee basis) examination reported that she had left foot and ankle swelling, tingling, and a limp sensation, due to the nerve disease.  

However, the record also shows that in 1983 the Veteran twisted her ankle on some stairs, but it is void of any reported residuals or a diagnosis that resulted from that incident.  In addition, she was assessed with a left ankle ganglion cyst, and experienced mild residual weakness with recurrent inversion injuries to the left ankle (1988).  In this instance, it appears these conditions (affecting the ankle) that were present during service were acute and transitory and resolved without residuals as the Veteran did not report of any problems associated with the ankle during the 1992 separation examination.  Also, disability of the ankle, including a left ankle ganglion cyst was not found on VA (postservice) examination in August 1993.  Furthermore, on VA (fee basis) examination in September 2011 the Veteran's feet and ankles, when examined, were essentially normal, with the exception of mild symptoms associated with the service-connected postoperative left leg cystectomy with peroneal nerve neuropathy and foot drop.  Consequently, service connection for unspecified bilateral feet and ankle disabilities on the basis that they became manifest in service and persisted, is not warranted.  

As noted, the Veteran claims to have degenerative joint disease of the feet and ankles.  There is no medical diagnosis of degenerative joint disease of the feet and ankles found in the record.  The Board acknowledges that the Veteran experiences foot and ankle symptoms, which according to the record are associated with her service-connected disability.  She, as a layperson, is competent to attest to factual matters of which she has first-hand knowledge, e.g., experiencing foot and ankle pain and discomfort.  However, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to disability of the feet and ankles, including degenerative joint disease, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau, 492 F.3d at 1377  The Board cannot give decisive probative weight to the opinions of the Veteran about the origins of her claimed unspecified bilateral foot and ankle disabilities because she is not qualified to offer such opinions.  

In sum, the preponderance of the evidence is against a finding that there is a link between the Veteran's unspecified bilateral foot and ankle disabilities and active service.  Thus, the Board finds service connection is not warranted for the claimed bilateral foot and ankle disabilities.  The evidence is not in relative equipoise.  As the preponderance of the evidence is against the claim, the appeal must be denied. 38 U.S.C.A § 5107(b).

Hypertension

The Veteran contends that service connection is warranted for hypertension.  Specifically, she asserts that due to the stress of her job while on active duty, she acquired hypertension/high blood pressure.  

The Veteran's DD Form 214 lists her military occupational specialties as tactical telecommunications center specialist and fabric repair specialist.  Service treatment records are silent for any complaints, findings, treatment, or diagnosis regarding hypertension or high blood pressure.  At the time of the Veteran's separation examination (November 1992) her blood pressure was 102/62; and she denied any history of high blood pressure.

Postservice, on August 1993 VA general medical examination the Veteran's blood pressure was 100/78.  On October 1994 VA Persian Gulf history and physical examination, her blood pressure was 118/82.  In a May 2000 VA primary care outpatient reports her blood pressure was elevated at 140/90; hypertension was not diagnosed.  In an October 2000 VA primary care outpatient report, she reported a negative history of hypertension.  Her blood pressure at that time was 140/85.  There was no diagnosis of hypertension or high blood pressure rendered.  

On October 19, 2000 the Veteran was seen by her VA primary care physician for left leg pain and her blood pressure at that time was 151/96.  In February 2001 she had a blood pressure reading of 133/89.  In a June 2004 VA primary care note, her blood pressure was 145/89; and a recheck was 144/87.  In a February 2006 VA radiation oncology consult report the Veteran's blood pressure was 127/78.  In a May 2007 VA women's health clinic report, she reported a prior and family (mother) history of hypertension.  In a December 2007 VA primary care report, the Veteran's blood pressure was 97/61.  The assessment noted that the Veteran had a history of hypertension.  It was noted that her blood pressure was at goal (for that day) and that she received medication from outside of VA.  An April 2008 VA women's health report noted her blood pressure was 133/68.  VA medication lists (May 2007 through January 2012) confirms the Veteran had been prescribed HCTZ [hydrochlorothiazide]/triamterene for her hypertension (including by non-VA medical providers).  In a December 2011 VA primary care nurse note, her blood pressure was 112/71.  

While the evidence does not show a diagnosis of hypertension in VA records, VA physicians have confirmed that the Veteran has been prescribed medication for hypertension by non-VA medical providers.  And, while it appears the Veteran has hypertension, there is no evidence that the hypertension was manifested in service or in the first postservice year.  Service treatment records are silent for any complaints, treatment, or diagnosis of hypertension or high blood pressure.  VA examination within one year of separation from service (in August 1993) and examination in October 1994 shows her normal blood pressure was normal.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis under 38 U.S.C.A. §§ 1112, 1137 is not warranted.  

The postservice medical evidence of record does not show evidence of symptoms of hypertension (but no diagnosis) until May 2000 when her blood pressure was 140/90, which is approximately 7 years after the Veteran's separation from service.  And while this, alone, is not altogether determinative or dispositive of whether she had hypertension during those intervening years dating back to her service, it is nonetheless probative evidence tending to refute this notion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

Postservice evaluation/treatment records provide no indication that hypertension may somehow be related to the Veteran's service.  Accordingly, service connection for hypertension on the basis that it was incurred or aggravated in service is not warranted.  

The Board has considered the Veteran's statements relating hypertension to on-the-job stress while in service and find that such are not competent evidence, as she is a layperson and lacks the training to opine regarding medical etiology.  The matter of a nexus between a current diagnosis of hypertension and a stressful job in service is a complex medical question concerning internal physical processes.  See Jandreau, 492 F 3d at 1377.

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  She has not submitted a competent medical statement relating a current diagnosis of hypertension to her military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond her competence.  Kahana, 24 Vet. App. 428; see Jandreau, 492 F.3d 1372.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension; accordingly, the claim must be denied.

Left Wrist DeQuervain's Tenosynovitis (Claimed as CTS), Neck Injury, and Bilateral Shoulder Disability

The Veteran contends that she has CTS related to service.  Specifically she asserts that during physical training in service she acquired problems with her left wrist, which later developed into a mild case of osteoarthritis.  She further asserts that there is no diagnosis for CTS in her record and the lack of a clinical diagnosis during the 1980's "turned" a mild case into an inflamed case of CTS.  She stated CTS is the cause and effect of injury she suffered to her wrists and is due to the performance of her job.  

Regarding the claim for a neck injury, she contends she injured her neck in service and service connection is warranted.  She asserts she injured and aggravated her neck while on a training exercise and now experiences chronic pain and stiffness along with swelling due to tendonitis.  Regarding the claim for bilateral shoulder disability, she contends that she has chronic pain, swelling and stiffness of her shoulders directly related to performance of her duties while in physical training during active duty and therefore service connection is warranted.

Service treatment records are silent for any disorder of the left wrist, neck and shoulders in service.  The November 1992 separation examination reports normal clinical findings for the upper extremities, neck, spine and other musculoskeletal; and her report of medical history shows she reported having swollen or painful joints, described as a cyst removed from the right forearm in early 1980's, but no arthritis, bone, joint or other deformity, or painful or "trick" shoulder was noted.

Postservice, on August 1993 VA general medical examination, the Veteran did not mention having any problems with the left wrist, neck or shoulders.  The examiner did not mention the left wrist or shoulders on examination of the musculoskeletal system.  He did however note that the Veteran cut her left hand with a knife in the web between the 4th and 5th fingers in the 1980's.  She had a normal evaluation of the neck.  There was no diagnosis rendered regarding the left wrist, neck and shoulders.  On October 1994 VA Persian Gulf history and physical examination, the Veteran reported that in general she considered her health to be good.  She had full range of motion of all extremities without deformity and equal grip and strength bilaterally.  Her neck was supple with good range of motion.  There was no palpable cervical spine tenderness, and no palpable masses.  The impression was healthy female.  VA neurological evaluation in May 1996 addressed only the lower extremities.  

A May 2002 VA internal medicine outpatient reports shows the Veteran complained that her whole arm was hurting for over a month and her finger had been numb.  It started in the back of the shoulder and went down the arm.  Prior to the pain starting, her fingers would feel like they were thawing out.  She had trouble holding things in her right hand.  Range of motion was normal in the left shoulder.  There was tenderness on the middle part of the left scapula; no obvious spasm.  Sensory and motor were intact for the upper extremities.  The assessments were muscle spasm, finger numbness and problem with grip (examination suggestive of carpal tunnel but will get x-ray to look at cervical spine since the Veteran has lower spine disease wrist splint.  It was noted in a May 2002 addendum that the pain in the Veteran's wrist was helped by the splints but the pain had not gone away.  Carpal tunnel was noted.  

X-rays of the cervical spine in April 2005 show there was concern for minimal spurring at the posterior inferior aspect of C6 and adjacent C7 concern for mild bony encroachment from the vertebral foramen at C6-7 level on the left, and mild narrowing C6-7 interspace.  An April 2005 MRI [magnetic resonance imaging] of the cervical spine notes the Veteran's complaints of neck pain for three weeks, and shows mild cervical spondylosis; no evidence for an acute bony abnormality, and no focal disc protrusions is shown.  

On September 2007 examination by Fayetteville Orthopaedics and Sports Medicine, the Veteran reported left wrist pain with a small knot that appeared in May 2007.  She denied any trauma.  On examination wrist range of motion was normal and painless.  X-rays (taken May 2007) showed a normal study.  The impression was DeQuervain's tenosynovitis.  An October 2007 evaluation for left wrist follow-up, noted the Veteran had not responded to wrist immobilization and anti-inflammatory medication.  The impression was DeQuervain's tenosynovitis.  A November 2007 examination report notes the Veteran presented for evaluation of left DeQuervain's tendonitis that had been present for the last four months.  There was no associated injury.  Her symptoms were localized over the radial styloid.  

A November 2007 progress note by the Veteran's private physician, Dr. Barikh, notes the Veteran had considerable numbness in the right upper extremity; significant for tender trigger point in right trapezius.  The assessment was trigger point.  A December 2007 progress note by the same physician, notes the Veteran had tender trigger point in the right trapezius and supraspinatus.  The assessment was trigger point.  

A January 2008 examination report (Fayetteville Orthopaedics) noted she was seen for a follow-up of her left DeQuervain's and her symptoms had resolved since the last visit.  The impression was left DeQuervain's tendinitis.  

On November 2010 VA internal medicine outpatient note, examination of the musculoskeletal was positive for joint and muscle pain; however evaluation of the extremities revealed no edema, clubbing, cyanosis or significant joint deformities.  

The evidence shows the Veteran has been diagnosed with left wrist DeQuervain's tendonitis.  There is no clear diagnosis of left CTS (the May 2002 VA outpatient treatment report noted that examination was suggestive of carpal tunnel).  Radiologic findings of the cervical spine show mild narrowing C6-7 interspace (on x-rays) and mild cervical spondylosis (on MRI).  Service treatment records are silent for any complaints, treatment, or diagnosis related to the left wrist, neck and shoulders.  Consequently, service connection for left wrist DeQuervain's tendonitis, a neck injury and bilateral shoulder disability on the basis that they became manifest in service and persisted, is not warranted.  

With regard to the claim for a disability of the shoulders the evidence does not establish that the Veteran has been diagnosed with a bilateral shoulder disability.  The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a disability of the shoulders.  As the record does not include any such evidence, there is no valid claim of service connection for bilateral shoulder disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, no further discussion with respect to this claim is required.  Accordingly the claim for bilateral shoulder disability is denied.

Postservice medical evidence of record also does not show evidence of symptoms of a left wrist disorder or a diagnosis of DeQuervain's tendonitis until September 2007 when the Veteran was seen at Fayetteville Orthopaedics with complaints of left wrist pain with a small knot that appear four months earlier.  Such complaints and diagnosis comes approximately 14 years after the Veteran's separation from service.  Evidence of a neck or cervical spine disorder was first shown on April 2005 x-rays and MRI, which is approximately 12 years after the Veteran's separation from service.  See Maxson, 230 F.3d at 1333.

Post service treatment records provide no indication that left wrist DeQuervain's tendonitis or neck injury may somehow be related to the Veteran's service.  Notably, when the Veteran sought treatment for left wrist pain in September 2007 she had not reported that left wrist pain began earlier than May 2007.  Also, there is no medical evidence of a chronic neck or cervical spine disorder prior to April 2005.  Accordingly, service connection for left wrist DeQuervain's tendonitis and a neck injury on the basis that they were incurred or aggravated in service is not warranted.  

The Board has considered the Veteran's statements regarding her claimed left wrist and neck disabilities and note that lay persons are competent to report symptomatology as it is perceived through the senses.  See Jandreau, 492 F.3d at 1377.  However, the Board finds that her statements made at the time she filed her claims for service connection for left wrist CTS and neck injury are not credible.  They are self-serving, as the statements were made in connection with the present claims for compensation.  See Pond v. West, 12 Vet. App. 341 (1999).  Regarding the left wrists disability, the statements recorded at the time of filing that claim are inconsistent with statements/complaints she made to the medical provider at Fayetteville Orthopaedics in 2007 that left wrist pain with a small knot appeared in May 2007.  Furthermore, at the time of the service separation examination in 1992, the Veteran did not mention having any problems with her left wrist or neck, while she did mention that she had a cyst removed from her right forearm.  These inconsistencies diminish the reliability of the Veteran's statements submitted at the time she filed her claims for service connection for left wrist CTS and a neck injury.  The probative value with respect to those claims is also diminished.  

It is noteworthy that, the Veteran filed a number of service connection claims in January 1994, but did not file a claim for a left wrist disability or a neck injury at that time.  This suggests that she did not believe she had problems with her left wrist or neck related to service until many years after service, as the Board believes it reasonable to assume that she would have included the claims with her other earlier 1994 claims.  At any rate, although the Veteran is certainly competent to observe symptoms associated with left wrist and neck problems, but again, as a layperson she is not competent to opine as to the cause of such problems.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for left wrist DeQuervain's tendonitis (claimed as left wrist CTS) and a neck injury.  Accordingly, the claims must be denied.

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  She has not submitted a competent medical statement relating her left wrist disability, neck injury or bilateral shoulder disability to her military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond her competence.  Kahana, 24 Vet. App. 428; see Jandreau, 492 F.3d 1372.

ORDER

The claim for service connection for a low back disability (previously claimed as low back strain) is not reopened.

Service connection for postoperative metastatic breast cancer is denied.

Service connection for claimed residuals of a hysterectomy is denied.

Service connection for unspecified bilateral foot and ankle disabilities is denied.

Service connection for hypertension is denied.

Service connection for left wrist DeQuervain's tenosynovitis (claimed as CTS) is denied.

Service connection for a neck injury is denied.

Service connection for bilateral shoulder disability is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


